DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 9/6/2022. Claim 15 was cancelled.  Claims 1-14 and 16-18 are pending in the application. Claim 18 was previously withdrawn due to a restriction requirement.  

Claim Analysis
2.	Summary of Claim 1:
A polymer composition comprising: 

a cellulose acetate; 

a plasticizer; 

a polycaprolactone;

at least one impact modifier,

the impact modifier comprising acrylic core/shell particles

and wherein the polymer composition exhibits an Izod notched impact strength of about 100 J/m at 230C or greater.

 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 6-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US Patent 5,580,911) as listed on the IDS dated 4/12/2021 in view of Yao et al. (US PG Pub 2019/0276638 A1) as listed on the IDS dated 4/7/2022.
Regarding claims 1, 3 and 9-11, Buchanan et al. teach compositions and articles comprising cellulose esters and aliphatic-aromatic copolyesters (Abstract), wherein the preferred cellulose ester is cellulose acetate (col. 8 line 4), wherein the aliphatic polyester are polyhydroxyalkanoates that are derived from biological sources (col. 13 line 6), wherein the compositions containing increasing amounts of the aliphatic polyester demonstrates an increase in impact strength (Table XIV; 10% PTG has an izod impact strength of 1.7 ft-lb/in and 20% PTG has an izod impact strength of 4.6 ft-lb/in) thereby the aliphatic polyester reads on the claimed impact modifier comprising a bio-based impact modifier, wherein the composition and articles further comprise a plasticizer (col. 13 line 22), and wherein Buchanan et al. teach the compositions exhibit an Izod notched impact strength of 2 to 15 ft-lb/in (col. 15 line 14) thereby corresponding to 110 to 800 J/m and reading on the claimed range of about 100 J/m or greater at 23 °C. Buchanan et al. teach polycaprolactone is blended with the cellulose ester (col. 2 line 37) wherein the polycaprolactone are prepared biologically (col. 3 lines 44-49). Buchanan et al. teach the aliphatic aromatic polyester can be blended with polyacrylates (col. 7 line 18) such as polymethyl methacrylate (PMMA) and polyethyl methacrylate (PEMA) (col. 10 lines 21-22).
	Buchanan et al. do not particularly teach the PMMA and PEMA are core/shell particles. Buchanan et al. are further silent on the core shell comprising first polymer in the core and the second polymer in the shell having a lower Tg than the first polymer and are further silent still on the core of the shell comprising a polymer formed from a butyl acrylate monomer or an ethyl hexyl acrylate monomer wherein the shell is methyl methacrylate.
	Yao et al. teach resin compositions comprising cellulose acylate and a polyester resin, comprising an impact modifier, wherein the impact modifier comprises a core-shell structure polymer a polymer in which a methyl methacrylate polymer is bonded to a polybutyl acrylate rubber thereby reading on the core/shell particle, the core comprising butyl acrylate and the shell comprising methyl methacrylate and wherein the second polymer in the shell having a lower Tg than the first polymer which is in the core. Yao et al. offer the motivation of choosing this core shell impact modifier due to its ability to produce resin molded bodies having higher weld-line impact strength ([0219], Table 2; AE3). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the core shell particles of Yao et al. as the polyacrylate of Buchanan et al., thereby arriving at the claimed invention.
	Regarding claim 2, Buchanan et al. teach the composition comprising a flexural modulus of 3.8 x 105 psi to 1.5 x 105 psi (col. 15 line 12) which corresponds to 1034 to 2620 MPa thereby reading on the claimed range of about 500 MPa and 2000 MPa. Buchanan et al. further teach the elongation at break of the composition in preferred embodiments is 48% and 36% respectively (Table IV) thereby reading on the claimed range of about 12% or greater and about 150% or less. Buchanan et al. teach a preferred composition having an izod impact strength of 4.6 ft-lb/in (Table XIV) which corresponds to 250 J/m thereby reading on the claimed range of about 110 J/m to 600 J/m.
	 Regarding claim 4, Buchanan et al. teach the aliphatic polyesters having a Tg of less than -30 °C (col. 3 line 64) thereby reading on the claimed range of less than about -10 °C.
	Regarding claim 6, Buchanan et al. teach the bio based impact modifier are polyhydroxyalkanoates that are derived from biological sources (col. 13 line 6).
	Regarding claim 7, Buchanan et al. teach poly(butylene terephthalate) (col. 4 line 17).
	Regarding claim 8, Buchanan et al. teach poly(tetramethylene adipate-co-terephthalate) [85/15], poly(tetramethylene succinate-co-terephthalate) [85/15] (col. 11 lines 43-44).
Regarding claim 12, Buchanan et al. teach polycaprolactone is blended with the cellulose ester (col. 2 line 37) wherein the polycaprolactone are prepared biologically (col. 3 lines 44-49).
	Regarding claim 14, Buchanan et al. teach the cellulose ester in an amount of from 5% to about 98% (col. 5 line 31) and the plasticizer in an amount of 12% (Example 11) thereby reading on the claimed range of from about 15% to about 85% by weight for the cellulose acetate and from about 8% to about 40% by weight of the plasticizer. 
	Regarding claims 16 and 17, Buchanan et al. teach articles comprising the composition wherein the article is automotive trim (col. 15 line 1) thereby reading on the automotive part as required by the instant claim.
  
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US Patent 5,580,911 as listed on the IDS dated 4/12/2021) in view of Yao et al. (US PG Pub 2019/0276638 A1) as listed on the IDS dated 4/7/2022 as set forth above for claim 1, and further in view of Dellinger (US Patent 8,563,140 B2) as listed on the IDS dated 4/7/2022.
Regarding claim 5, Buchanan et al. teach the polymer composition as defined in claim 1 as set forth above and incorporated herein by reference. Buchanan et al. teach the polyesters are semi-crystalline (claim 45). 
Buchanan et al. do not particularly teach the polyesters are amorphous.
	Dellinger et al. teach cellulose ester compositions comprising cellulose ester and biodegradable polymers such as polyvinyl acetate polymers, polylactic polymers or polyvinyl butyral copolymers, wherein the polymers are amorphous polymers with no defined melting point (col. 5 lines 40-53). Dellinger et al. offer the motivation of using these polymers due to their ability to lower the cost and improve moisture barrier properties (col. 5 line 39). In light of these benefits, it would be obvious to one of ordinary skill in the art to use the amorphous polymers of Dellinger et al. as the impact modifier of Buchanan et al., thereby arriving at the claimed invention.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US Patent 5,580,911 as listed on the IDS dated 4/12/2021) in view of Yao et al. (US PG Pub 2019/0276638 A1) as listed on the IDS dated 4/7/2022 as set forth above for claim 1, and further in view of Itoh et al. (US Patent 5,478,386 A) as listed on the IDS dated 4/7/2022.
 	Regarding claim 13, Buchanan et al. teach the polymer composition as defined in claim 1 as set forth above and incorporated herein by reference. Buchanan et al. teach the plasticizer is dioctyl adipate, among others (col. 1 line 46). 
Buchanan et al. do not teach the plasticizer is triacetin.
	Itoh et al. teach cellulose ester compositions and articles, wherein the composition comprises plasticizers, wherein the triacetin is a functional equivalent to dioctyl adipate as a plasticizer (col. 6 lines 31-35) as disclosed by Buchanan et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to substitute the triacetin of Itoh et al. as the plasticizer in Buchanan, et al., thereby arriving at the claimed invention.
	Response to Arguments
7.	Applicant’s arguments, see p. 1-2, filed 9/6/2022, with respect to the rejection of claims 1-2, 4, 6-8, 14-17 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground(s) of rejection is made under 103 over Buchanan in view of Yao et al.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763